Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of Claims
Note: The amendment of June 24th 2022 has been considered.
Claims 23 and 27-30 have been amended.
Claims 1-22 are cancelled.
Claims 23-40 are pending and examined in the current application.
Any rejections not recited below have been withdrawn.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 23-40 stand rejected under 35 U.S.C. 103(a) as being unpatentable over Morgenstern et al (WO 2006/052662 A2) in view of NPL “High-oleic canola/rapeseed oil: literature survey” (‘Survey’) (from https://proteinresearch.net/poems/images/projects/0259/review/2-8a-harmse-e-2008.pdf).

Regarding claims 23, 27-32, 35, 37 and 39: Morgenstern discloses processing of vegetable oil comprising DHA, the vegetable includes genetically-modified canola, and the processing comprises deodorizing the oil at temperatures between 170°C and 265°C for up to 2 hours when the oil is chemically refined, and between 165°C and 300°C, or between 175°C to 205°C for under 240 minutes or under 120 minutes when the oil is physically refined (see Morgenstern abstract; paragraphs [0006]-[0008], [0041]-[0043], [0049] and [0087]-[0088]; claims 19 and 20). Since the temperature and time ranges recited in claims 23 and 27-31 overlap or lie inside the temperature and time ranges in Morgenstern, a prima facie case of obviousness exists (see MPEP §2144.05).
As to the oleic acid and linolenic acid contents recited in claim 23: Morgenstern discloses processing of vegetable oil comprising DHA, the vegetable includes genetically-modified canola, and the processing comprises deodorizing the oil, but fails to disclose the oleic acid and/or the linolenic acid contents recited in claim 23; However, Survey discloses of genetically modified high oleic canola oil and in the fourth paragraph on page 2 under “How does it differ from traditional canola oil” Survey discloses the high oleic canola oil comprises 70% oleic acid and 3% linolenic acid where high oleic low linolenic contents provide a highly stable canola oil. Therefore, it would have been obvious to a skilled artisan at the time the application was filed to have modified Morgenstern and to have processed the genetically modified high oleic canola oil in Survey in order to attain highly stable oil, and thus arrive at the claimed invention. 
As to the contents of DHA retained following the deodorization step, recited in claims 23, 27, 28 and 30: Morgenstern discloses processing of vegetable oil comprising DHA, the vegetable includes genetically-modified canola, and the processing comprises deodorizing at temperatures and periods of time that overlap and/or encompass the temperatures and periods of time recited in the claims (see Morgenstern abstract; paragraphs [0006]-[0008], [0041]-[0043], [0049] and [0087]-[0088]; claims 19 and 20), but fails to disclose the content of DHA retained following the deodorization step; However, given the fact Morgenstern discloses processing the same DHA oil as recited in the claims, processed through the same, or similar process as recited in the claims, it is examiner’s position that the content of DHA retained following the deodorization step recited in claims 23, 27, 28 and 30 is present in the DHA oil in Morgenstern.   As set forth in MPEP §2112.01, "where...the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 USC 102, on "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. See In re Brown, 59 CCPA 1036, 459 F.2d 531,173 USPQ 685 (1972)." In re Best, Bolton and Shaw 195 USPQ 430 (CCPA 1977).
Regarding claim 24: Morgenstern discloses the DHA oil is mechanically extracted from oil seed (e.g., genetically modified canola) (see Morgenstern paragraphs [0073]-[0075]).
Regarding claim 25: Morgenstern discloses the DHA oil comprises oil from genetically modified canola that synthesizes DHA in its tissue (see Morgenstern paragraphs [0007], [0041]-[0043] and [0049]).
Regarding claim 26: Morgenstern discloses degumming the DHA oil to remove phospholipids from the oil (see Morgenstern paragraphs [0073] and [0081]), of neutralizing the oil to remove free fatty acids from the oil (see Morgenstern paragraphs [0025] and [0082]) and bleaching the oil to remove chlorophyll from the oil (see Morgenstern paragraphs [0084]-[0086]).
Regarding claim 33: Morgenstern discloses the deodorized oil comprises an antioxidant (see Morgenstern paragraph [0094]).
Regarding claims 34, 36, 38 and 40: Morgenstern discloses the DHA oil is used as a food ingredient (see Morgenstern paragraphs [0023], [0027] and [0037]).

Response to Arguments
Applicant's arguments filed on June 24th 2022 have been fully considered but they are not persuasive.

Applicant argues on pages 6-7 of the “Remarks” that the prior art references fail to render the claimed invention obvious, because the current specification shows that employing the temperature and time ranges recited in the claims, unexpectedly provided the claimed DHA content. The examiner respectfully disagrees.
Morgenstern discloses deodorizing canola oil between 165°C and 300°C, or between 175°C and 205°C for under 120 minutes, which overlaps the temperature and time ranges recited in claim1; However, Applicant had failed to provide evidence the temperature and times disclosed in Morgenstern, but outside the claimed ranges, do not provide the claimed DHA, oleic acid and linolenic acid retained content following deodorization. Thus, Applicant’s argument does not illustrate unexpected results. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ASSAF ZILBERING/Examiner, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792